P   330.762.0287                 WILLIAM T. WHITAKER CO., L.P.A.                                              330.762.2669 F

W I L L IA M T . W H I TA KE R *                 A N D R E A W HI T AKER                       AT TO RNEYS           AT    LAW

*CERTIFIED IN CIVIL & CRIMINAL LITIGATION BY THE NATIONAL BOARD OF TRIAL ADVOCACY




                                                         December 10, 2018


       AUSA Chelsea S. Rice
       AUSA Elliot Morrison
       Office of the U.S. Attorney –Cleveland
       801 W. Superior Avenue Suite 400
       Cleveland, Ohio 44113
       Email: chelsea.rice@usdoj.gov
       Email: elliot.morrison@usdoj.gov

                 Re:      United States of America v. Eric Witherspoon
                          United States District Court Northern District of Ohio Eastern Division
                          Case No. 1:18-cr-00701

       Dear Ms. Rice & Mr. Morrison:

       Through this letter, I hereby request that you send, or make available to my office, all discovery
       in the above-captioned case. This request encompasses all information discoverable pursuant to
       the Federal Rules of Criminal Procedure (“F.R.C.P.”). Specifically, this request includes, but not
       limited to:

       A.        F.R.C.P. 16

                 1.       Statements of the Defendant

                          Oral, Written, or Recorded Statements. Any and all written or recorded
                          statements made by the defendant (or copies thereof) within the possession,
                          custody, or control of the government, the existence of which is known, or by the
                          exercise of due diligence may become known, as well as that portion of any
                          written record containing the substance of any relevant oral statement made by the
                          defendant whether before or after arrest in response to any discussion by any
                          person then known to the defendant to be a government agent regardless of
                          whether the government intends to use same at trial.

                          The substance of any and all oral statements made by the defendant whether
                          before or after interrogation by any person then known by the defendant to be a
                          government agent that the government intends to use at trial regardless of whether
                          the statement is recorded. See Rule 16(a)(1)(A). This request also includes the
                          substance of the defendant’s response to Miranda warnings. See United States v.
                          McElroy, 697 F.2d 459, 465 (2nd Cir. 1982). (Reversal of defendant’s conviction
                          where the government failed to inform the defense that the defendant invoked his

       5 4 E AS T M I L L S T REE T. S U I TE 3 0 1. A K R O N. O HIO. 4 4 3 0 8. W H I T A K E R @ W H I T A K E R L A W L P A . C O M
     rights).

     Also, the substance of any oral statements made by the defendant in any telephone
     calls or in any discussions with any person of which the government is aware,
     whether the person was a government agent or whether the person was known to
     the defendant to be a government agent. This request includes any recording
     and/or transcriptions made from any recording devices on or about any person
     engaged in conversation with the defendant. This request also includes any
     intercepted phone conversations or intercepted conversations of any kind.

     This request would include an agent’s summary of the defendant’s statement in a
     report and/or rough notes if they include the defendant’s statement. See United
     States v. Johnson, 525 F.2d 999 (2nd Cir.) cert. denied, 424 U.S. 920 (1976). This
     request is not limited to statements which the government intends to introduce at
     trial, but rather, any statement the government intends to use at trial for any
     purpose, including impeachment, as well as any statements in the possession of
     the government which the government does not intend to use. This last request is
     made to determine whether any such conversations may be exculpatory or may be
     useful in the defendant’s defense.

     I also request that you determine whether defendant has made an oral statement to
     any law enforcement officer or agent which the government intends to use at trial
     but which has not been reduced to writing. If such a statement is found to exist, it
     is requested that you cause it to be reduced to writing and produced.

2.   Defendant’s Prior Record

     A copy of the defendant’s prior criminal record within the possession, custody, or
     control of the government, the existence of which is known, or by the exercise of
     due diligence may become known, to your office. This request would include the
     defendant’s entire criminal record, including all offenses regardless of the
     severity, known to the government or by the exercise of due diligence may
     become known. See Rule 16(a)(1)(B). This request would include discovery of
     all matters known to the government, or that may become known with due
     diligence that may affect the defendant’s criminal history score pursuant to
     U.S.S.G. Chapter 4.

3.   Witnesses’ Prior Records

     A copy of the criminal record of any witnesses the government intends to use in
     this case. This includes all offenses regardless of severity.

4.   Documents and Tangible Objects

     All documents and tangible things including, books, papers, documents, tangible
     objects, buildings or places, or copies or portions thereof, which are within the

          5 4 E AS T M I L L S T REE T. S U I TE 3 0 1. A K R O N. O HIO. 4 4 3 0 8.
                    WHITAKER@WHITAKERLAWLPA.COM
     possession, custody, or control of the government and which are material to the
     preparation of the defendant’s defense or are intended for use by the government
     as evidence in chief at trial, or were obtained from or belong to the defendant

     This request includes copies of any insurance reports, letters, notes, or other
     memoranda, and any and all court orders, or other documents in any way
     enabling, authorizing, or permitting the interception and/or recording of telephone
     communications or communications of any kind including person to person
     communications of any kind.

5.   Reports or Examinations and Tests

     Any and all results or reports of physical examinations and of scientific tests or
     experiments or copies thereof, which are within the possession, custody, or
     control of the government or by the existence of due diligence may become
     known to yourself, and which are material to the preparation of the defense or are
     intended for use by the government as evidence in chief at trial. See Rule
     16(a)(1)(D). This request entitles the defendant to production of the results of
     tests such as fingerprint, handwriting, and/or drug analysis, or any psychiatric
     examinations of the defendant or any government witness.

6.   Expert Witness Summary

     A written summary of the testimony the government intends to use under Rules
     702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial.
     This summary must describe the witness’s opinions, the bases and the reasons
     therefore, and the witness’s qualifications pursuant to Rule (16)(a)(1)(E).

7.   Interceptions, Search and/or Arrest Warrants and/or Title III
     Applications and Warrant/Application Affidavits/Inventories

     Copies of any and all communications of the Defendant intercepted and/or
     recorded including all email/chat-room communications regardless of whether or
     not the government intends to introduce them at trial, but also including any such
     communications the government does intend to use at any phase of the trial of
     this case. Also, defendant requests logs of any phone taps placed upon
     defendant’s phone which were monitored in the gathering of evidence against
     the defendant as well as all cell phone records gathered in the investigation.
     Copies of any and all search and/or arrest warrants, together with the warrant
     affidavits(s) relied upon during the course of the investigations; and, any
     inventories prepared. Fed. R. Crim. P. 16 (a) (1) (C).

8.   Exculpatory Evidence

     All evidence which is known to the government, or through the exercise of

          5 4 E AS T M I L L S T REE T. S U I TE 3 0 1. A K R O N. O HIO. 4 4 3 0 8.
                    WHITAKER@WHITAKERLAWLPA.COM
              due diligence could become known, which is material to the defense and the
              issue of guilt or punishment. Fed. R. Crim. P. 16 (a) 1 (C).

       9.     Evidence of Bias or Motive to Lie

              The defendant requests any evidence that any prospective government witness
              is biased or prejudiced against the defendant, or has a motive to falsify or
              distort his or her testimony. Pennsylvania v. Richie, 480 U.S. 39 (1987);
              United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988).

       10.    Evidence of Criminal Investigation of any Government Witness

              The defendant requests any evidence that any prospective witness is
              under investigation by federal, state, or local authorities for any criminal
              conduct. United States v. Chitty, 760 F.2d 425 (2nd Cir.), cert. denied,
              474 U.S. 945, (1985).

       11.    Evidence Affecting Perception, Recollection, Ability to Communicate
              Truth Telling

              The defendant requests the name of any witness who made an arguably
              favorable statement concerning the defendant. Jackson v. Wainwright, 39 F.2d
              288 (5th Cir. 1968); Chavis v. North Carolina, 637 F. 2d 213, 224 (4th Cir.
              1980) Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.), cert. denied, 439 U.S.
              883 (1978); Hudson v. Blackbum, 601 F. 2d 785 (5th Cir. 1979), cert,
              denied, 444 U.S. 1086 (1980).

B.     F.R.C.P. 12(D)(2)

Pursuant to F.R.C.P. 12(D)(2), I hereby request notice of which evidence the government intends
to use in its case-in-chief.

C.     BRADY V. MARYLAND

Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), I hereby request that I be provided with any
exculpatory material which exists in this case relating to guilt and/or punishment. Should there
be a question with regard to whether certain information constitutes Brady material, the
information should be presented to the Court for view in camera to determine whether it should
be produced. This request is specifically intended to include all statements or communications
of the defendant recorded or transcribed or not recorded or transcribed which the government
does not intend to use at trial.

The defendant specifically requests the details and substance of any plea agreements or other
agreements of any kind made with any witnesses or any individuals working for, or cooperating


                    5 4 E AS T M I L L S T REE T. S U I TE 3 0 1. A K R O N. O HIO. 4 4 3 0 8.
                              WHITAKER@WHITAKERLAWLPA.COM
with, the government in this case.

D.     JENCKS

Pursuant to F.R.C.P. 26.2. I would request pretrial production of Jencks material. If pretrial
Jencks is produced by the government, the defendant is willing to reciprocate in kind.

E.     404(B)

Please provide me with notice of any evidence which you intend to introduce pursuant to Federal
Rule of Evidence 404(B).

F.     ORAL STATEMENTS OF CO-DEFENDANTS

Any and all statements made by Co-Defendants, material to resolving any issues of
severance under Brunton v. United States, 391 U.S. 123 (1968); Cruz v. New York, 481
U.S., 186 (1987); Richardson v. March, 481 U.S. 200 (1987).

G.     GIGLIO MATERIAL

Defendant requests, pursuant to Giglio v. United States, 405 U.S. 150 (1972), and its
progeny, that the government produce any information known or reasonably discoverable by
the government which might bear unfavorably upon the credibility of any witness expected
to be called to testify by the government at trial. Such information should include but not be
limited to: (a) the witness' prior criminal record to include pending cases; (b) any known
instance of the witness having made a false statement to a law enforcement officer either
before or after arrest in the instant case, or while under oath; (c) any direct or implied
promises of benefit or leniency in whatever form, known to have been made with respect to
this or any other case; (d) information, if any, related to the length and extend of the witness'
addiction to narcotic drugs; and (e) the name and addresses of any person (s) known to the
government to whom the witness has made statements concerning the subjects of the
indictment, which statements were inconsistent with statements made by the witness to law
enforcement officers.

H.     GOVERNMENT EXAMINATION OF LAW ENFORCEMENT PERSONNEL
       FILES

The defendant requests that the government examine the personnel files and any other files
within its custody, care, or control, or which could be obtained by the government, for all
testifying witnesses, including testifying officers and agents in this case. The defendant
requests that these files be reviewed by the government attorney for evidence of perjurious
conduct or other like dishonesty, or any other material relevant to impeachment, or any
information that is exculpatory, pursuant to its duty under United States v, Henthorn, 931 F.
2d (9th Cir. 1991).

                    5 4 E AS T M I L L S T REE T. S U I TE 3 0 1. A K R O N. O HIO. 4 4 3 0 8.
                              WHITAKER@WHITAKERLAWLPA.COM
I.     MISCELLANEOUS

Please advise all investigating officers in this case that they should not initiate any contact with
this defendant, and that any communication intended for him be made through me. All
government agents should be further directed to preserve all of their rough notes.

Please send the above-requested discovery to me as soon as possible, and/or notify me if other
arrangements need be made. With respect to the inspection of physical evidence, please let me
know when such evidence is available so that I may make arrangements to inspect it. This
discovery request is a continuing request. Please notify me as early as possible as additional
material becomes available.

If you have any questions regarding this request, please do not hesitate to contact me.

Very truly yours,

/s/ Andrea Whitaker

Andrea Whitaker




                      5 4 E AS T M I L L S T REE T. S U I TE 3 0 1. A K R O N. O HIO. 4 4 3 0 8.
                                WHITAKER@WHITAKERLAWLPA.COM
